Opinion by
Mb. Justice Dean,
It is unnecessary to relate the facts which are fully and elaborately set forth by the auditor and learned court below; sufficient to say that the assigned estate was a very large one and one consisting of many kinds of assets, mainly railroad stock and bonds and interests in ore banks and iron furnaces. The whole assets were appraised at $4,141,126.92, of which $3,439,948.68 was designated as real estate, $712,177.92 was personal property, *40and in addition a large amount of property so indefinite in name and value that it was not specially detailed in the appraisement. Much of this last named property was in the states of Georgia and Florida. It passed to the management of the assignees and was controlled and protected by them as its condition and situation required. At the date of appointment of the assignees, however, the value was roughly estimated at $2,174,791.61. The account showed that the assignees had realized on a large part of the property in their hands, i. e., iron furnaces, ore banks and railroad stock, over $4,000,000. The question as to the management and sale of this vast estate for the benefit of creditors, the amount of whose claims from the very beginning was uncertain and at that time, in the then depressed condition of business affairs, in all probability exceeded the value- of the assets, was a very grave and doubtful one. In the judgment of the assignees it was to the benefit of creditors that the property be sold as a whole to one purchaser rather than have it broken up and sold in pieces to many purchasers. No intelligent man having a knowledge of the character, uses and value of such property will undertake to question the soundness of their judgment in this particular. It must be sold as a whole or it would have been to a great degree sacrificed. After unremitting efforts for months to sell it as a whole, a sale was finally negotiated by the assignees to the Lackawanna Iron & Steel Company. This sale amounted to $2,729,640.50. The sale was made subject to the confirmation of the court of common pleas of Lebanon county, which court did confirm and approve the sale. Other sales of other assets were made by the assignees and approved by the court. They had given bond for the faithful performance of their duties, each in sum of about $3,000,000. Of course the sum being such a large amount, corporate sureties had to be furnished. The accountants were both competent. The auditor has found as a fact on abundant evidence that they brought to the management of the estate the utmost diligence and so conducted all its complicated affairs as to realize from the assets the highest possible value for the creditors.
For the services and commissions on sale of real estate they took credit for $49,430.02. The court cut this down and allowed them $12,978.97, and directed that they be surcharged *41with the excess of $86,481.05. The court further directed that they be surcharged with a loss by them in selling stock in Cornwall and Lebanon Railroad- with sum of $30,009.55.
The court below in sustaining exceptions to the amount of compensation and directing the large reduction that it did make, gives as its principal reason therefor, that the value of services performed in sale of this property is largely overestimated, and that the value placed upon them is an unreasonably high one. There is no fixed and unbending rule for determining the compensation of trustees, as is aptly stated by the auditor.
Many persons can and do manage the ordinary trust estates with prudence, fidelity and skill, and courts are not illiberal in awarding compensation in such cases; but care and skill are relative qualities. A person fitted to adminster an ordinary trust estate with satisfactory results would in all probability be entirely unfitted to manage and dispose of an estate like the one now under consideration. It is those in touch with large interests who are best fitted to manage and dispose of large diversified properties. In this estate good judgment was exercised in the choice of the trustees. The Pennsylvania company is so well known that no one questions the propriety of entrusting so extensive an estate to its care. Mr. Kendall was for many years familiar with all the details of this vast estate and latterly, before the assignment in connection with Mr. Rogers, was attorney in fact for the assignor, having charge of all the property and interests conveyed.
So that he brought to the administration of the affairs of the estate a knowledge which it would have required other persons months to acquire. A judgment exercised by assignees so satisfactory becomes an argument in favor of its propriety; and skill, experience and knowledge are elements for which the courts award compensation. The certainty that the assets accounted for by a trustee will be forthcoming at the proper time is worth money. To enforce this certainty the law requires that bond be given by the trustee and approved by the court having jurisdiction of the account. The law is therefore reasonable when it provides that the individual responsibility of the trustee and his ability^ to fortify it b)r the guarantee of others who are responsible shall aid in the measurement of his compensation.
*42After a thorough examination and a careful consideration of the whole case disclosed in these elaborate paper-books, and in consideration of the fact that the fees paid by these assignees to their sureties approximated $25,000, under the usual rate of charges, we are of the opinion that the auditor’s conclusion is a correct one, and we therefore adopt it as the conclusion of this court.,
This disposes of the first and second assignments of error of the appellants.
As to the third assignment wherein the court directed that the assignees be surcharged with a sum of $25,643.75 as excess of the amount of sales of railroad bonds over a balance of Archibald Rogers’s judgment, the auditor has found as a fact that Rogers held these securities purchased by him for the benefit of the assigned estate and was not the absolute owner of them though in a sense the absolute purchaser of them, and this finding is based on absolute evidence, the auditor having witnesses of the surroundings and the sale before him. Therefore the liens of Rogers against the assigned estate were not affected by the sale. We do not think this finding was erroneous. True there might be drawn from the testimony an inference that Rogers purchased for himself, but he testifies he did not, the assignees do not testify that he did, and we think the rule that unless the finding of an auditor on a question of fact be manifestly erroneous the court will not set it aside, constrains us to sustain the finding of the auditor. All assignments are therefore sustained and it is directed that the record be sent back that distribution may be made in accordance with our opinion.